EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph F. Hetz on 8/26/2020.
In claims: Please replace current amendment with below amendment:



















1. (Currently Amended) A storage system comprising: 
a memory; and
a controller configured to: 
receive, from a host, a search request comprising an image of an object, a logical block address range of video data stored in the memory, and a quality-of-service parameter; 
in response to the receiving the search request:
retrieve the video data from the memory; 
decode the video data to identify a set of Instantaneous Decoder Refresh (IDR) frames in the video data; 
compare the set of IDR frames with the image of the object to identify a number of IDR frames in the set of IDR frames, wherein the number of IDR frames in the set of IDR frames is based on the quality-of-service parameter; and 
provide the host with an indication of how closely each IDR frame in the set of IDR frames matches the object of interest.  

Claims 2-3 (Cancelled)  
  
4. (Currently Amended) The storage system of Claim 1, wherein a distance between adjacent frames in the set of IDR frames is provided for by the quality-of-service parameter.  

5. (Previously Presented) The storage system of Claim 1, wherein the controller is further configured to compare the set of IDR frames with the image of the object  using artificial intelligence.  

6. (Previously Presented) The storage system of Claim 1, wherein the controller is further configured to compare the set of IDR frames with the image of the object  using machine learning.  

7. (Previously Presented) The storage system of Claim 1, wherein the controller is further configured to provide the indication via a table.
  
8. (Original) The storage system of Claim 1, wherein the image of the object is part of a video clip of images received from the host.  

9. (Original) The storage system of Claim 1, wherein the memory comprises a three- dimensional memory.  

10. (Original) The storage system of Claim 1, wherein the storage system is configured to be integrated in the host.  

11. (Original) The storage system of Claim 1, wherein the storage system is configured to be removably connected with the host.  

12. (Currently Amended) A method comprising: 
performing operations in a storage system comprising a memory:
receiving, from a host, a search request comprising an image of an object, a logical block address range of video data stored in the memory, and a quality-of-service parameter; 
in response to the receiving the search request:
retrieving, by a processor, the video data from the memory; 
decoding, by the processor,  the video data to identify a set of Instantaneous Decoder Refresh (IDR) frames in the video data; 
comparing, by the processor, the set of IDR frames with the image of the object to identify a number of IDR frames in the set of IDR frames, wherein the number of IDR frames in the set of IDR frames is based on the quality-of-service parameter; and 
providing, by the processor, the host with an indication of how closely each IDR frame in the set of IDR frames matches the object of interest.

Claim 13 (Cancelled)  

14. (Currently Amended) The method of Claim 12, wherein a distance between adjacent frames in the set of IDR frames is provided for by [[a]] the quality-of-service 

15. (Previously Presented) The method of Claim 12, wherein the set of IDR frames is compared with the image of the object  using artificial intelligence.  

16. (Previously Presented) The method of Claim 12, wherein the set of IDR frames is compared with the image of the object using machine learning.  

17. (Currently Amended) A storage system comprising: 
	a memory;
 means for receiving, from a host, a search request comprising an image of an object, a logical block address range of video data stored in the memory, and a quality-of-service parameter; 
in response to the receiving the search request:
means for retrieving the video data from the memory; 
5means for decoding the video data to identify a set of Instantaneous Decoder Refresh (IDR) frames in the video data; 
means for comparing the set of IDR frames with the image of the object to identify a number of IDR frames in the set of IDR frames, wherein the number of IDR frames in the set of IDR frames is based on the quality-of-service parameter; and 
means for providing the host with an indication of how closely each IDR frame in the set of IDR frames matches the object of interest.

Claims 18-20 (Cancelled)  
  
21. (Previously presented) The storage system of Claim 1, wherein a distance between adjacent frames in the set of IDR frames is provided for by a bandwidth of the controller.  

22. (Currently Amended) The method of Claim 12, wherein a distance between adjacent frames in the set of IDR frames is provided for by the quality-of-service parameter.  

23. (Previously presented) The method of Claim 12, wherein a distance between adjacent frames in the set of IDR frames is provided for by a bandwidth of a controller of the storage system. 
 
24. (Previously presented) The method of Claim 12, wherein the indication is provided via a table.  

25. (Previously presented) The method of Claim 12, wherein the image of the object is part of a video clip of images received from the host.  

26. (Previously presented) The method of Claim 12, further comprising receiving a data retrieval request from the host.


Allowable Subject Matter
Claims 1, 4-12, 14-17, 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
receiving, from a host, a search request comprising an image of an object, a logical block address range of video data stored in the memory, and a quality-of-service parameter; in response to the receiving the search request: retrieving the video data from the memory; decoding the video data to identify a set of Instantaneous Decoder Refresh (IDR) frames in the video data; comparing the set of IDR frames with the image of the object to identify a number of IDR frames in the set of IDR frames, wherein the number of IDR frames in the set of IDR frames is based on the quality-of-service parameter; and providing the host with an indication of how closely each IDR frame in the set of IDR frames matches the object of interest (claims 1, 12); and
means for receiving, from a host, a search request comprising an image of an object, a logical block address range of video data stored in the memory, and a quality-of-service parameter; in response to the receiving the search request: means for retrieving the video data from the memory; 5means for decoding the video data to identify a set of Instantaneous Decoder Refresh (IDR) frames in the video data; means for comparing the set of IDR frames with the image of the object to identify a number of IDR frames in the set of IDR frames, wherein the number of IDR frames in the set of IDR frames is based on the quality-of-service parameter; and means for providing the host with an indication of how closely each IDR frame in the set of IDR frames matches the object of interest (claim 17).





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169